Citation Nr: 1609857	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to an initial compensable disability rating for right elbow ulna spurring.

5.  Entitlement to an initial compensable disability rating for right hand trigger finger.

6.  Entitlement to an initial compensable disability rating for left hand trigger finger.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an increased (compensable) disability rating for tension headaches.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to March 1991.  He had a military occupational specialty as a plumbing technician.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of entitlement to service connection for pseudofolliculitis barbae, right knee and left knee disabilities and hypertension, as well as entitlement to an increased (compensable) disability rating for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right elbow ulna spurring is manifested by subjective report of painful bending and objective evidence of full range of motion, ranging from zero to 145 degrees without painful motion and with full strength.  The right elbow ulna spurring is not productive of: weakness, pain, or tenderness of the right arm; any ankylosis; flail joint; joint fracture; nonunion of radius OR ulna; nonunion impairment of the ulna; impairment of supination or pronation; or other conditions.

2.  The Veteran's right and left hand middle fingers are manifested by trigger finger disability with bilateral middle finger tenderness, mildly swollen Notta nodes and minimal degenerative changes but absent limitation of motion or evidence of painful motion for all fingers of either hand initially or after repetitive motion; and manifests the ability: to oppose the thumb with no gap between thumb pad and fingers, and to perform finger flexion with no gap between any fingertips and proximal transverse crease of the palm.  There is no limitation of extension of the index or long finger. 


CONCLUSIONS OF LAW
 
1.  The criteria for an initial 10 percent rating, but no higher, for right elbow ulna spurring have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205-5213 (2015).

2.  The criteria for an initial 10 percent disability rating for right hand middle trigger finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2015).

3.  The criteria for an initial 10 percent disability rating for left hand middle trigger finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters sent to the Veteran in February and August 2012 satisfied the duty to notify provisions regarding the claims decided here.  Moreover, the Veteran has appealed the initial rating assigned following a grant of service connection.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, post-service VA and private treatment records have been obtained.  

In June 2012, VA afforded the Veteran examinations of his claimed right elbow ulna spurring and bilateral trigger finger disabilities.  These examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  In addition, these examination reports are supplemented by private clinic records and the Veteran's description of symptomatology.  Notably, the Board's decision below awards the benefits sought on appeal as identified by the Veteran in his VA Form 9 received in June 2014.  The Board also notes that the record does not reflect a possible worsening of the right elbow ulna spurring or either bilateral trigger finger disabilities since the last VA examination so as to warrant another examination.  

Thus, VA's duty to assist has been met.

II. Disability Ratings

(i) Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

If the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Also, in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and credibly complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, 25 Vet. App. at 3-5.

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.



(ii) Analysis

Right Elbow Ulna Spurring

The report of a June 2012 VA examination shows that right ulna spurring was diagnosed at that time.  The report shows that the Veteran's right arm was the dominant upper extremity.  The Veteran reported that he did not have flare-ups impacting the function of the elbow or forearm.

On examination, the examiner initially noted that a normal elbow flexion range of motion ends at 145 degrees.  The report records an initial range of motion for the Veteran's right elbow as 145 degrees or greater in flexion, with no objective evidence of painful motion; and zero degree of extension (no limitation of extension) with no objective evidence of painful motion.  

There was no additional limitation in range of motion of the right elbow following repetitive-use testing and no functional loss or impairment of the right elbow.  The Veteran did not have localized tenderness or pain on palpation of the joints or soft tissue of either the elbow or forearm.  Muscle strength was normal for right elbow flexion and extension.  There was no ankylosis of the right elbow.

Examination of the service-connected right elbow ulna spurring showed no flail joint, joint fracture, or impairment of supination or pronation; and no elbow replacement or other conditions of the right elbow.  

The examination report noted that X-ray examination showed no arthritis, but did show bilateral elbow spurring.  The associated X-ray report contains an impression of smaller bony spurring ligamentous calcification ulna; no other definite abnormality seen.

The examiner opined that the right elbow ulna spurring disability did not impact the Veteran's ability to work.

In connection with the appeal, the Veteran has reported right elbow pain which caused him problems to bend his elbows at times.  His private treatment records offer no relevant evidence.

The Veteran's service-connected right elbow ulna spurring is evaluated as zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5207 for limitation of extension of the forearm.  The medical evidence shows that the Veteran's right arm is his dominant upper extremity.

Under Diagnostic Code 5207, a 10 percent rating is assigned for extension of the major (dominant) forearm at the elbow that is limited to 45 or 60 degrees.  Higher levels of disability ratings are assigned if the limitation in degrees of extension is limited to higher levels of degrees of extension.  

Under Diagnostic Code 5206, flexion of the major upper extremity at the elbow warrants a zero percent disability rating if limited to 110 degrees; warrants a 10 percent disability rating if limited to 100 degrees; and higher disability rating levels for limitation of motion to lesser degrees of flexion. 

Other diagnostic criteria provide for evaluation of the elbow and forearm on the basis of other impairment including elbow ankylosis and other impairment considered below.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5208-5213.

During the June 2012 VA examination, the examiner found a normal elbow range of motion, with flexion to 145 degrees, and extension to zero degrees, which the examiner noted to represent no limitation of extension.  There was no evidence of any right elbow ankylosis.  The evidence does not show that the service-connected right elbow ulna spurring, meets the limitation of motion criteria for a higher or separate rating under 38 C.F.R. § 4.71, Diagnostic Codes 5206, 5207; and there is no evidence of any ankylosis to warrant a rating under Diagnostic Code 5205.  

As discussed above, the findings from the June 2012 VA examination show a normal range of motion for the right elbow.  There were no findings of any weakness, tenderness, or pain of the right arm.  There is also no evidence of excess fatigability, incoordination, swelling, deformity or atrophy of disuse, so as to warrant a higher rating pursuant to Deluca.  See DeLuca, at 206-07.  

Further, there is no evidence, on which to warrant a higher or separate rating, of forearm flexion limited to 100 degrees and extension limited to 45 degrees; of elbow impairment of flail joint or joint fracture; of nonunion of the radius and ulna; of impairment of the ulna of nonunion or malunion; of impairment of the radius of nonunion or malunion; or of impairment of supination and pronation.  See 38 C.F.R. § 4.71, Diagnostic Codes 5208-5213.

Further, as noted above, the VA examiner in 2012 opined that the Veteran's right elbow ulna spurring disability did not impact the Veteran's ability to work.

Based on the foregoing, a compensable rating is not warranted for right elbow ulna spurring under any of the relevant diagnostic code schedular rating criteria discussed above.  See 38 C.F.R. §§ 4.31; 4.71, Diagnostic Codes 5205-5213.

However, the Veteran has reported that his right elbow is painful with bending, and his x-ray examinations do demonstrate radiographic abnormalities - interpreted as degenerative changes by a private physician and spurring by the VA examiner.  Pursuant to 38 C.F.R. § 4.59, the Board finds that the Veteran's subjective complaints in light of the radiographic abnormalities warrants the minimal compensable rating as discussed in Burton.  Notably, the 10 percent rating granted by the Board is the schedular rating sought by the Veteran.  See VA Form 9 received June 2014.  Thus, a 10 percent rating is granted for the entire appeal period.

Right and Left Hand Trigger Fingers

Service connection is in effect for right hand trigger finger and for left hand trigger finger.  Trigger finger is a condition in which a finger is liable to have a momentary spasmodic arrest of flexion or extension followed by a snapping into place, due either to stenosing tenosynovitis or to a nodule in the flexor tendon.  See Dorland's Illustrated Medical Dictionary 708 (32nd ed. 2012).

In pertinent part, private medical records in April 2011 reflect the Veteran's description of right and left middle finger locking.  He endorsed additional symptoms of swelling, stiffness, catching, give-way, popping/clicking, numbness/tingling and night pain.  His physical examination was significant for bilateral middle finger tenderness with mildly swollen Notta nodes.  There was no frank triggering.  A fluoroscopy was interpreted as showing minimal degenerative changes.  He was treated with cortisone shots.

The report of a June 2012 VA examination shows that bilateral third digit trigger finger disorders were diagnosed in 1970.  The report noted that the Veteran's right hand was dominant.  The Veteran reported that he did not have flare-ups that impacted the function of the hands.  

On range of motion measurements, the examiner found that there was no limitation of motion or evidence of painful motion for any fingers (including thumbs).  The examiner noted that the range of motion was normal.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion for any fingers post-testing.  The Veteran was able to oppose the thumb; there was no gap between the thumb pad and the fingers post-testing.  The Veteran was able to perform finger flexion and there was no gap between the any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with fingertips post-testing.  There was no limitation of extension in the index finger or long finger post-testing.  

The examiner found that the Veteran did not have any functional loss or impairment of the fingers; and did not have additional limitation in range of motion of any of the fingers following repetitive-use testing.  The examiner reported a finding of bilateral trigger finger, third digit.  The Veteran did not have tenderness or pain to palpation for joints or soft tissue of either hand including of the fingers.  Strength was 5/5 for hand grip on the right and left.  There was no ankylosis of the fingers.  The fingers had no scars or other pertinent conditions.  The Veteran required no assistive devices.  

The VA examination report noted that diagnostic testing was performed and did not show any degenerative or traumatic arthritis of the multiple joints of either hand including fingers.  Associated X-ray reports of examination of the right and left hands contain impressions of no definite abnormality noted; very early acute arthritic changes may not be apparent.

The examiner opined that the Veteran's bilateral third digit trigger finger condition did not impact the Veteran's ability to work.

In a statement received in June 2014, the Veteran described continued problems with right and left trigger finger symptoms of swelling, stiffness, locking, catching, give-way, popping, numbness/tingling and night pains.

The Veteran's service-connected right and left hand trigger fingers are both evaluated as zero percent disabling under 38 C.F.R. § 4.71a, hyphenated Diagnostic Code 5299-5229 indicating evaluation for limitation of motion of the index or long finger.  

Under 38 C.F.R. § 4.71, Diagnostic Code 5229, a zero percent rating is assigned for limitation of motion of the index or long finger, with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.

Under that code, a 10 percent rating is assigned for limitation of motion of the index or long finger, with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

The evidence does not show that the service-connected right hand trigger finger or left hand trigger finger, meets the limitation of motion criteria under 38 C.F.R. § 4.71, Diagnostic Code 5229 to warrant a higher, compensable initial disability rating, even with consideration of factors under DeLuca.  As discussed above, the findings from the June 2012 VA examination show that there was a normal range of motion, that is, no limitation of motion, for all fingers of both right and left hands, including after repetitive-use testing.  Nor was there weakness, tenderness, or pain of either hand including the associated fingers.  There is also no evidence of excess fatigability, incoordination, swelling, deformity or atrophy of disuse, so as to warrant a higher rating pursuant to Deluca.  See DeLuca, at 206-07.  Further, as noted above, the VA examiner in 2012 opined that the Veteran's bilateral third digit trigger finger condition did not impact his ability to work. 

However, the April 2011 private treatment records reflect that the Veteran's right and left hand middle fingers were then manifested by trigger finger disability with bilateral middle finger tenderness, mildly swollen Notta nodes and minimal degenerative changes.  After the VA examination, he reported continuing symptoms.  Pursuant to 38 C.F.R. § 4.59, the Board finds that the Veteran's subjective complaints in light of the objective physical findings warrants the minimal compensable rating for each finger as discussed in Burton.  Notably, the 10 percent rating granted by the Board is the schedular rating sought by the Veteran.  See VA Form 9 received June 2014.  The Board further notes that 38 C.F.R. § 4.59 applies as a 10 percent rating is available based upon limitation of motion.  Cf. Sowers v. McDonald, 2016 WL 563055 (Feb. 12, 2016) (holding that the provisions of 38 C.F.R. § 4.59 do not apply to ratings for the little finger as the maximum schedular rating for limitation of motion and ankylosis is a noncompensable rating).  Thus, a 10 percent rating for each finger is granted for the entire appeal period.

Conclusions and Other Considerations 

The Board must also consider whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  The Federal Circuit has recently held that, when considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's
symptoms with the assigned schedular ratings.  Yancy v. McDonald, No. 14-3390 (Fed. Cir. February 26, 2016).

As addressed below, the Board must remand the issue of entitlement to a higher initial rating for headaches for additional development.  As such, consistent with the holdings in Johnson and Yancy, the Board defers consideration of entitlement to referral for extra-schedular consideration pending final appellate review of the  remaining initial rating claim.

The Board further notes that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

None of the VA examination reports contains a conclusion that the Veteran is unemployable due to his service-connected disabilities and the VA examiner in June 2012 opined that the Veteran's right elbow ulna spurring disability and his bilateral third digit trigger finger conditions did not impact his ability to work; and the Veteran has not claimed unemployability on the basis.  Thus, entitlement to a TDIU is not raised by the record at this time. 



ORDER

A 10 percent disability rating for right elbow ulna spurring is granted.

A 10 percent disability rating for right hand trigger finger is granted.

A 10 percent disability rating for left hand trigger finger is granted.


REMAND

Service connection for pseudofolliculitis barbae

A medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Service treatment records show a number of visits for treatment for complaints diagnosed as pseudofolliculitis barbae at the time during service between December 1971 and April 1974.  Thereafter, the service treatment records do not record any further problems with that skin condition during the period through to the Veteran's retirement from service in March 1991.  

The report of a June 2012 VA skin examination shows that the examiner concluded that examination was normal for skin conditions.  The examiner noted that the Veteran had a history of having had pseudofolliculitis barbae in the past but that there were no current symptoms.  

However, a March 2013 VA skin examination reflected a diagnosis of post-inflammatory pigmentation involving the trunk and extremities.  In a June 2014 statement, the Veteran argued that his pseudofolliculitis barbae was a chronic disease which first manifested in service.  Notably, however, his sentence mixed past and present tense verbs which makes it difficult to determine whether he is claiming that pseudofolliculitis barbae has been active since service.  As the pseudofolliculitis barbae may be subject to active and inactive phases which complicates VA's ability to fully evaluate this disorder, the Board finds that additional examination is necessary which more specifically records the Veteran's description of current symptomatology, if any.  See generally Ardison v. Brown, 6 Vet. App. 405 (1994) (due to fluctuating nature of condition, a remand was necessary where appellant was examined during inactive stage).  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).

Service connection for right and left knee

Service treatment records show no indications of any problems with the left or right knee.  However, the Veteran is known to have served as a plumbing technician.  In pertinent part, post-service treatment records show no diagnosis regarding a left or right knee condition other than that shown in a March 2012 report of private X-ray examination of the left and right knees interpreted as showing minimal degenerative changes that were essentially normal for the Veteran's age, without other abnormality.

On appeal, the Veteran has alleged the onset of bilateral knee problems in service which have been recurrent and/or persistent since service.  He argues that the degenerative changes in both knees are attributable to military service, which involved nearly 20 years of service as a plumber.  In light of the allegation of persistent or recurrent symptoms of a disability since service and the Veteran's military duties, the Board finds that the low threshold for obtaining examination and opinion has been met.  McLendon, 20 Vet. App. at 83.

Service Connection for Hypertension

For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration  (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, DC 7101, Note (1).

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

During service the service treatment records show that there was at no time blood pressure readings that meet the definition for hypertension under the above criteria.    The service treatment records do not show any significantly raised blood pressure readings, or pertinent complaints, findings, or diagnoses referable to a diagnosis of hypertension.  At the July 1990 retirement examination, the evaluation for vascular system was normal and the Veteran's blood pressure was recorded as 114 systolic and 78 diastolic pressures.

The post-service medical treatment records do not show that the Veteran manifested hypertension to a compensable degree within the one-year period from the date of separation from service in March 1991, so as to warrant a grant of service connection for hypertension as a chronic disease on a presumptive basis under 38 C.F.R. § 3.307, 3.309(a).  

However, review of treatment records dated from June 1992 through May 2002 from the 82nd Medical Group, Sheppard Air Force Base, show that during a five day blood pressure check in June 1992, only about 15 months after service, the Veteran manifested blood pressure readings with diastolic pressure predominantly of 90 mm. or above.  

Thus the medical evidence shows that the Veteran's blood pressure symptoms met the criteria for hypertension for VA purposes within a little over a year after the Veteran retired from service in March 1991.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  An associated summary of care report contains a list of chronic illnesses and associated date of illness, which includes a notation of hypertension, 1992.  Subsequent treatment records show diagnoses and treatment for hypertension.

The Board finds that the evidence of record is insufficient to decide the hypertension service connection claim.  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and service or service-connected disability.  An opinion on the matter of nexus is necessary.  In light of the evidence on file the Board finds that a VA examination and medical opinion as ordered below is warranted.  

Increased Rating for Headaches

The report of a February 2012 VA examination for the Veteran's tension headaches shows that migraine and tension headaches were diagnosed in 1974.  The report shows that the examiner indicated that the Veteran reported a medical history of having five migraine headaches in the early 1970s and since then just normal headaches (tension) without significant migraine-like symptoms, which the Veteran treated with Tylenol if needed.

In his June 2014 VA Form 9, the Veteran stated that he presently averaged five to six headaches and sometimes more per month.  He further stated that he had migraine headaches since service that were still present.  He stated that he met the criteria for a 30 percent disability rating, thereby suggesting his estimation that he had characteristic prostrating attacks averaging at least once a month over several months.   

The foregoing reflects a possible worsening of the Veteran's service-connected headaches disability since the last examination in February 2012.  If a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination may be appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the foregoing, a new examination should be scheduled to evaluate the current severity of the Veteran's service-connected headaches.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
 
In light of the remand, any outstanding VA treatment records relevant to either claim should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and private medical care providers who have evaluated or treated him for his claimed disabilities, including complete medical records from Dr. Alexander and TriCare.  

Obtain any outstanding relevant VA or private treatment records indicated; and ensure that all existing VA treatment records are contained in the claims file.

2.  Thereafter, afford the Veteran VA examinations by appropriate specialists to (i) determine the nature and etiology of any pseudofolliculitis barbae, right knee, left knee and hypertension disorders and to obtain an opinion on the likelihood that the etiology is related to service or service-connected disability and (ii) determine the nature, extent and severity of the service-connected tension headaches, and the impact of that disability on the Veteran's occupational functioning and daily activities.

Provide each examiner access to all paper or electronic claims files, and the examiner must review this remand and all pertinent records associated with the claims files.

The examiners must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.
  
Pseudofolliculitis barbae

The examiner is requested to interview the Veteran to determine whether pseudofolliculitis barbae has been manifested since the filing of claim in 2011.  Based upon interview of the Veteran, review of the claims folder contents and examination results, the examiner is requested to discuss whether pseudofolliculitis barbae is subject to active and inactive phases and, based upon the entirety of the record, provide opinion as to whether it is at least as likely as not that the Veteran manifests a current/recurrent pseudofolliculitis barbae which first manifested during active service.

The examiner is free to discuss whether there is any medical reason to accept or reject the Veteran's contentions of a current pseudofolliculitis barbae disability which first manifested in service.



Right and left knees

Based upon interview of the Veteran, review of the claims folder contents and examination results, the examiner is requested to identify all current disabilities of the right and left knees and, for each disability identified, provide opinion as to whether it is at least as likely as not that such disability had its onset in service, or is causally related to events in service, to include the 20 year history as a plumbing technician.

The examiner is free to discuss whether there is any medical reason to accept or reject the Veteran's contentions of recurrent/persistent right and left knee disability which first manifested in service.

Hypertension

The examiner is to elicit from the Veteran a history of hypertension in service; and pertinent symptomatology of the claimed hypertension during and since service.  Any and all diagnostic studies, tests, or evaluations deemed necessary by the examiner should be performed.  

Then, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any hypertension disability identified had its onset during, or was caused by injury or disease during service, or is otherwise etiologically related to service.

In answering this question the examiner must address the Veteran's statements and history regarding the etiology and continuity of the claimed hypertension including the 5 day blood pressure check in 1992 and a reported medical history of hypertension since 1992.

Headaches 

The examiner must elicit from the Veteran a narrative of all of the relevant symptoms associated with his headaches.  All indicated tests should be conducted and results reported in detail.  In offering opinions, the examiner should acknowledge and discuss the Veteran's report of associated symptoms.  

The examiner must identify all of the Veteran's headache symptoms; indicate the frequency, severity, or duration of those symptoms; and opine as to the extent to which the headaches impacts on his ability to work.  

3.  Then, adjudicate the claim on appeal.  If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


